DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-12, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Charnesky (US 2012/0313580).
Regarding claim 1: Charnesky teaches an electrified vehicle 100, comprising: an under-hood mounted component (e.g. frame of car located under the hood 101); a charge port assembly 102 including a lock (at 228; Fig. 3) having an actuator (e.g. not shown but described in Para. 0024); a pull button 302 mounted to the under-hood mounted component (e.g. the pull button 302 is connected to the rest of the car frame; see Fig. 6 and Para. 0027); and a cable 304 operably connected to each of the pull button 302 and the actuator (see Fig. 6).  
Regarding claim 2: Charnesky teaches all the limitations of claim 1 and further teaches wherein the actuator (e.g. not shown but described in Para. 0024) is configured to move a pin 228 of the lock between a locked position and a released position (see Figs. 3-5C) when the lock is in a normal operating condition (Para. 0023-0024), and further wherein the pull button 302 and the cable 304 are configured to manually move the pin 228 to the released position when the lock is in a stuck on plug condition (see Para. 0027).  
Regarding claim 3: Charnesky teaches all the limitations of claim 1 and further teaches wherein the under-hood mounted component (e.g. frame of car located under the hood 101) is mounted within an engine compartment under a hood of the electrified vehicle (e.g. the frame of the car is mounted within and with all the engine compartments located under the hood).  
Regarding claim 4: Charnesky teaches all the limitations of claim 3 and further teaches wherein the under-hood mounted component is a coolant tank (e.g. the frame of the vehicle is connected to the coolant tank and therefore all considered under-hood mounted components, further specifically selecting a coolant tank to be connected with the pull button would be a design choice).  
Regarding claim 5: Charnesky teaches all the limitations of claim 1 and further teaches wherein the pull button 302 is movable between a first position and a second position to override a locked position of the actuator (see Para. 0027), and further wherein the cable 304 is relaxed when the pull button 302 is in the first position (e.g. not pressed) and the cable 304 is taut when the pull button 302 is in the second position (e.g. when the pull button is activated, it will pull on the cable and cause it to be taut to activate the unlocking function see in Figs. 5A-5C), and further wherein the cable is operably connected to the actuator through a lever or a linkage (see Figs. 3-6 for levers/linkage connected to the cable).  
Regarding claim 7: Charnesky teaches all the limitations of claim 1 and further teaches wherein the pull button 302 is mounted under a hood of the electrified vehicle (see Fig. 6).  
Regarding claim 8: Charnesky teaches all the limitations of claim 1 and further teaches wherein the pull button 302 is mounted to the under-hood mounted component (e.g. frame) by a mounting bracket (e.g. the pull button is connected to the frame via bolts and other “mounting brackets”).  
Regarding claim 9: Charnesky teaches an electrified vehicle 100, comprising: a grille assembly (at 101; Fig. 6); a charge port assembly 102 mounted to the grille assembly (see Fig. 6) and including a lock (at 228; Fig. 3) having an actuator (e.g. not shown but described in Para. 0024);  302 mounted to a grille support structure of the grille assembly (e.g. frame of the vehicle); and a cable 304 operably connected to each of the pull button 302 and the actuator (see Fig. 6).  
Regarding claim 10: Charnesky teaches all the limitations of claim 9 and further teaches wherein the pull button 302 is movable between a first position (e.g. when not in use) and a second position (e.g. activated; see Para. 0027) to override a locked position of the actuator (see Para. 0027), and further wherein the cable 304 is relaxed when the pull button is in the first position (e.g. not in use) and the cable 304 is taut when the pull button 302 is in the second position (e.g. when the pull button is activated, it will pull on the cable and cause it to be taut to activate the unlocking function see in Figs. 5A-5C).  
Regarding claim 11: Charnesky teaches all the limitations of claim 9 and further teaches wherein the cable 304 is operably connected to the actuator through a lever or a linkage (see Para. 0024 for the actuator and connected to the secondary release system and includes cable 304 and Fig. 6 further shows multiple linkages for connecting the various components together).  
Regarding claim 12: Charnesky teaches all the limitations of claim 9 and further teaches wherein the pull button 302 is mounted under a hood of the electrified vehicle (see Fig. 6 and Para. 0027) and is mounted to the grille support structure by a mounting bracket (see Fig. 6).  
Regarding claim 14: Charnesky teaches all the limitations of claim 9 and further teaches wherein the actuator (e.g. not shown but described in Para. 0024) is configured to move a pin 228 of the lock between a locked position and a released position when the lock is in a normal operating condition (see Figs. 3-5C), and further wherein the pull button 302 and the cable 304 are configured to manually move the pin 228 to the released position when the lock is in a stuck on plug condition (see Para. 0027).   

Claims 15-18, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurumizawa (US 2013/0047687).
Regarding claim 15: Kurumizawa teaches an electrified vehicle 1, comprising: a charge port assembly (Fig. 2) including a lock 39 having an actuator 43; and a key slot 41 provided within the charge port assembly (see Fig. 2) and configured to receive a blade of a vehicle key 28 for manually overriding a position of the lock (see Figs. 10-11).  
Regarding claim 16: Kurumizawa teaches all the limitations of claim 15 and further teaches wherein the key slot is formed in a housing of the charge port assembly (see Fig. 5).  
Regarding claim 17: Kurumizawa teaches all the limitations of claim 15 and further teaches wherein the key slot is formed in a key barrel 44 that is mounted within a housing of the charge port assembly (see Fig. 5).  
Regarding claim 18: Kurumizawa teaches all the limitations of claim 15 and further teaches wherein the key slot is formed in a cover plate assembly 13 of the charge port assembly (see Fig. 2).  
Regarding claim 21: Kurumizawa teaches all the limitations of claim 15 and further teaches wherein the key slot is keyed to match a teeth/notch configuration of the blade of the vehicle key (see Fig. 5).  

Allowable Subject Matter
Claim 19, 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 09/08/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, the applicant claims that reference Charnesky does not teach “a pull button mounted to the under-hood mounted component”, the examiner respectfully disagrees. Charnesky teaches a pull button 302 is mounted to a “component” located under the hood. The location of the pull button is located below the hood and therefore meets the limitations of “a pull button mounted to the under-hood mounted component”. Further, newly found reference Trego (US 9,950,635) teaches a release button located directly beneath a hood (see Fig. 2).
Regarding claim 4, the applicant claims that reference Charnesky does not teach “the under-hood mounted component is a coolant tank”, the examiner likes to point out that all the components in the car are connected to each other. The under-hood mounted component is identified in claim 1 as the “frame” of the car and all the components are connected with one another and includes the coolant tank. 
Regarding claim 9, the applicant claims that reference Charnesky does not teach “a charge port assembly mounted to the grille assembly” and “a pull button mounted to a grille support structure of the grille assembly”, the examiner respectfully disagrees. Charnesky teaches a charge port assembly 102 mounted to the grille assembly (e.g. all the components 302 mounted to the grille assembly, since all the components are connected with each other.
Applicant’s arguments with respect to claim 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art focusing on vehicles containing a secondary release mechanism to unlock from a charging plug.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833